AXB
F. #2018R01646


UNI'I ED S TA TES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          X
IN 'i'llE MAI FER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH                     IJNSRAI ING ORDER
FACEBOOK USERNAME
"RICH RAH ODE,■                                  j g.jyij.o]227
WWW.FACEBOOK.COM/RICHRAHI080P,
THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK. INC.
                                          X



              Upon the application of RICHARD P. DONOGHUE. United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Anthony

Bagnuola, for an order unsealing the above-captioned matter.

              WHEREFORE, it is ordered that the above-captioned matter be unsealed.


Dated: Brooklyn, New York
        Februaiy 27, 2019



                                                   /s/ SLT
                                          HONORABLE STEVEN L. TISCIONE
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
